EPITOMIZED OPINION
Where the owner of premises leased the same for a period of years and the lease contained a clause permitting the lessee to sublet any or all of the premises, and thereafter the lessee sublet the entire premises to the defendant for the balance of the term, the lease being, in due form and signed by the lessee who became the lessor and the lessee of the new lease, but the same was not acknowledged nor recorded, it was held that the lessor of the new lease, upon notice of the defendant lessee of vacation and abandonment before the end of the term, could not maintain suit in equity to reform the lease, enforce the same and compel acknowledgement by defendant, and for an injunction restraining defendant from disturbing its assets, as acknowledgment by defendant was not necessary, it having, been in the power of plaintiff to acknowledge and record the lease. The court held further that plaintiff had his remedy at law for breach of the contract, being obliged to minimize damages, only so far as possible. .
Opinion by
VICKERY, J.
SULLIVAN, P. J. & LEVINE, J., concur.